Citation Nr: 0124200	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  99-14 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of 
circumcision.


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1954, with subsequent service with the Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Competent evidence establishes that the veteran's 
bilateral hearing loss was incurred during active service.

3.  Competent evidence establishes that the veteran's 
tinnitus was incurred during active service.

4.  The record contains no competent medical evidence of 
current residuals of circumcision.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2000); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  Tinnitus was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304 (2000); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

3.  Residuals of circumcision were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 
(2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, effective November 9, 2000, was 
signed into law, and regulations to implement the provisions 
of the new law were also passed, generally effective as of 
the same date.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  This law sets forth 
requirements for assisting a veteran in developing the facts 
pertinent to his claim. 

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The veteran has been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to service 
connection.  In a letter dated August 1998, the RO informed 
the veteran of the evidence necessary to substantiate his 
claims.  The Board concludes that the discussions in the 
rating decision, statement of the case and related letters 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought, and 
there has therefore been compliance with VA's notification 
requirement.  

In addition, the RO acquired service medical records, and 
afforded the veteran a VA examination and a personal hearing 
before the Board.  The veteran testified that he received no 
treatment for his hearing loss and tinnitus since discharge 
from service.  As to residuals of circumcision, the veteran 
reported that he had last seen a physician in 1993, but that 
he essentially had no treatment following discharge from 
service.  Therefore, the Board finds that there are no 
current or relevant treatment records for the RO to obtain 
and that the present record contains sufficient medical 
evidence to make a determination on the merits of the 
veteran's claims.  Accordingly, the Board concludes that the 
record as it stands is complete and adequate for appellate 
review and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000.

Finally, the Board observes that the veteran's service 
medical records appear to be incomplete and to have been 
damaged by fire.  Information received from the National 
Personnel Records Center in April 1998 indicated that the 
veteran's service medical records may have been destroyed by 
a fire at that location in 1973.  In such cases, the duty to 
assist is heightened and includes an obligation to search 
alternative forms of records which might support the 
veteran's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  There is also a heightened obligation to explain 
findings and to carefully consider the benefit of the doubt 
rule in cases where records are presumed destroyed while in 
the possession of the government.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

I.  Hearing Loss and Tinnitus

The veteran contends that he incurred hearing loss and 
tinnitus as a result of excessive noise exposure during 
combat duty in Korea.  In relation to the current appeal, the 
evidence includes service medical and personnel records, a VA 
examination, the veteran's testimony, and lay statements.  

The available service medical records contain no findings 
related to hearing loss or tinnitus.  The enlistment 
examination of December 1951, separation examination of 
December 1954, and Army National Guard enlistment examination 
of December 1956 all report whispered voice tests of 15/15 
for both ears; however, audiometer testing was not performed.  
An unrelated entry in the service medical records confirms 
that in February 1953 he was serving with the 45th Infantry 
Division near Tokal-Li, North Korea.  The DD-214 (Report of 
Transfer or Discharge) also confirms that the veteran served 
in Korea, had a total of over 13 months of foreign service, 
and that he was awarded the "CIB" or Combat Infantryman's 
Badge.  

During the August/September 1998 VA examination, the veteran 
reported that he had hearing loss and tinnitus since serving 
near loud artillery fire in the Army.  Physical examination 
observed normal eardrums, air conduction greater than bone 
conduction, and Weber not heard in either ear.  Audiology 
evaluation found puretone frequency averages of 60 for the 
right ear and 68 for the left ear.  Speech discrimination 
scores were 56 percent for the right ear and 84 percent for 
the left ear.  The veteran was diagnosed with bilateral 
neurosensory hearing loss and constant tinnitus dating to the 
1950's. 

In various statements submitted to the RO and in his 
testimony before the Board in March 2001, the veteran stated 
that he was a machine gunner and a rifleman at Inchon, Korea.  
He was exposed to constant battle noise without hearing 
protection.  He went to a field clinic for ringing in his 
ears after being knocked unconscious.  Following service, he 
worked as a truck driver and was not exposed to excessive 
noise.  He did not seek further medical care but continued to 
have hearing loss and tinnitus.  In signed statements 
submitted to the Board, the veteran's brother and daughter 
they recalled that the veteran spoke loudly, required others 
to speak loudly, and turned up the volumes on television and 
radio after his return from service.  

Based upon the evidence, the Board concludes that entitlement 
to service connection for bilateral hearing loss and tinnitus 
is warranted.  The Board finds the veteran's statements 
regarding excessive noise exposure during combat to be 
credible and accepts them as proof of such injury during 
service.  For injuries alleged to have been incurred in 
combat, 38 U.S.C.A. § 1154(b) (West 1991) provides a relaxed 
evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (1996).  
Therefore, the veteran's own report of his combat-related 
injuries must be accepted as conclusive, absent clear and 
convincing evidence to the contrary.  See 38 U.S.C.A. 
§ 1154(b) (West 1991).

In addition, when a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a) (West 1991); 38 C.F.R. § 3.303(a) (2000).  In this 
case, the veteran's statements are consistent with his record 
of service and supported by the statements of his family 
members.  

Finally, the recent VA examination establishes that the 
veteran currently has bilateral hearing loss and tinnitus, 
and the examiner found that these disabilities have been 
present since the 1950's.  The Board concludes that this 
medical evidence is sufficient to relate the veteran's 
current disabilities to his noise exposure during service.  
The veteran's hearing loss and tinnitus have not been 
attributed to other factors by any medical evidence.  
Accordingly, the benefits sought on appeal are granted.

II.  Residuals of Circumcision

The veteran claims that he underwent a circumcision in 
service due to repeated infections.  In relation to the 
current appeal, the evidence includes service medical 
records, a VA examination, and the veteran's testimony.

Service medical records, including the separation 
examination, contain no indication that a circumcision was 
performed during active service.  However, the records do 
reflect a diagnosis of phimosis in February 1953, diagnoses 
of prostatitis and urethritis in December 1953, and a 
diagnosis of urethritis acute due to gonococcus in October 
1954. 

During a September 1998 VA examination, the veteran reported 
that he underwent a circumcision in 1953 for recurrent 
infections.  After the circumcision, the penis swelled 
several times in Korea.  The veteran had not had problems 
since 1993.  Physical examination found normal glans penis 
and foreskin, no discharge, and no inguinal hernias.  The 
veteran was diagnosed with a normal penile circumcision.

At his hearing before the Board in March 2001, the veteran 
testified that he was circumcised in 1952 or 1953.  He then 
had recurrent problems until he was discharged from service.  
He essentially had no problems after he started work as a 
civilian.  He had no further medical treatment other than an 
infection in 1993.  

Based upon the above evidence, the Board finds the veteran's 
statements regarding his circumcision to be credible and 
accepts them as proof that he underwent a circumcision during 
active duty.  As aforementioned, the service medical records 
may be incomplete; however, they support the veteran's 
contentions that he had urological problems in service.  In 
addition, the Board accepts that the circumcision was 
performed as treatment for infections, rather than as an 
elective procedure.  Therefore, any residual disability may 
be service connected.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994). 

Nevertheless, the Board concludes that a preponderance of the 
evidence is against service connection for residuals of 
circumcision.  In the absence of proof of a current 
disability, there can be no valid claim and service 
connection may not be granted.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  The VA examination identified no objective residuals 
or other disability due to the circumcision and the veteran, 
by his own admission, is not disabled from any residuals.  
Therefore, the claim must be denied.



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for residuals of circumcision is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

